Collins, J.
The appellant’s contention here is that the District Court, having jurisdiction of the proceedings in insolvency, is the only tribunal in which the controversy between those parties can be litigated and determined. The statute (Laws 1893, ch. 54) would seem to be broad enough to confer upon any court in the state, having jurisdiction of the amount involved, authority to try and determine cases of this character. But, in any event, the question was really-disposed of in Irwin v. McKechnie, ante, p. 145, (59 N. W. 987.)
Judgment affirmed.
Buck, J., absent; did not sit.
(Opinion published 59 N. W. 1103.)